UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7661


MS. SHAWNTE ANNE LEVY,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; MARYLAND DEPARTMENT OF
PUBLIC SAFETY AND CORRECTIONAL SERVICES; MR. GREGG L.
HERSHBERGER, Commissioner; MR. FRANK B. BISHOP, Warden,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cv-03678-TDC)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawnte Anne Levy, Appellant Pro Se. Gina Marie Smith, MEYERS, RODBELL &
ROSENBAUM, PA, Riverdale, Maryland; Dorianne Avery Meloy, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawnte Anne Levy seeks to appeal the district court’s order denying as moot her

“motion for permission to approach the court” and motion for additional finding. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Levy seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Levy’s

motion for appointment of counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              DISMISSED




                                            2